Citation Nr: 1822035	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder. 


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1972 to August 1992, to include service in the Southwest Asia Theatre. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. A March 1998 rating decision denied service connection for a gastrointestinal disorder; the Veteran's last previous attempt to reopen a claim seeking service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), was denied by a January 2011 rating decision. 

2. Additional evidence received since the RO's January 2011 rating decision does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The January 2011 rating decision denying the Veteran's petition to reopen the previously denied claim of entitlement to service connection for a gastrointestinal disorder, to include IBS, is final. 38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. New and material evidence has not been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include IBS. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a) (2017).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156 (a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claim for service connection for a gastrointestinal disorder, to include IBS, should be reopened. The RO denied this claim most recently in a January 2011 rating decision. The Veteran did not appeal this decision within one year. Accordingly, the decision became final. 

The Veteran was denied entitlement to service connection for IBS in January 2011 because his current diagnosis of IBS was found to not be related to service. The evidence of record in January 2011 included the Veteran's service treatment records (STRs), VA treatment records, and a September 2010 VA examination. That evidence reflected that the Veteran had experienced gastrointestinal symptoms in service and had a current diagnosis of IBS, but no nexus between service and the current diagnosis was established.

The Veteran now again asserts that IBS is related to service. Evidence submitted since the January 2011 denial includes updated VA treatment records, December 2012 and January 2014 VA examinations, statements by the Veteran describing the severity of his symptoms, and a statement from his ex-wife describing an increase in his symptoms. Although new to the record, this evidence is not material because it does not offer any indication that the Veteran's IBS is related to service, as would be required to grant the claim of service connection. The evidence added since the January 2011 rating decision is cumulative of previously considered evidence. 

The evidence submitted since the last final decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim. The Board acknowledges that the threshold or reopening a claim is low, but it is a threshold nonetheless. Shade, 24 Vet. App. At 110. Thus, reopening of the claim for service connection for a gastrointestinal disorder, to include IBS, is not warranted.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include IBS, and the claim is denied. 



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


